This is an appeal from an order of the district judge of the Sixty-Second judicial district of Texas, granting, in vacation, a writ of mandamus, directed to *Page 289 
the commissioners' court of Delta county, requiring said court to count the votes and declare the result of an election held for the purpose of determining whether or not a certain school district should issue bonds.
The right of a district judge to grant the writ of mandamus in vacation is affirmatively settled by our Supreme Court in the case of Thorne v. Moore, 101 Tex. 205, 105 S.W. 985. While the district judge has the power to so act in vacation, the Legislature has not granted the right of appeal from such action. Shepard v. City Council of Hubbard City, 42 S.W. 862.
As the right of appeal is not authorized by law, this court cannot entertain this appeal, and the same is therefore dismissed, and the case is stricken from the docket.